Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 1 of 61 PageID: 49239




               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY


     KIMBERLEE WILLIAMS, et al.
                                                No. 2:11-cv-01754 (JAD)
                  Plaintiffs,
           vs.                                          CIVIL ACTION
     BASF CATALYSTS LLC, et al.

                  Defendants.




   MEMORANDUM OF LAW IN SUPPORT OF PETITION FOR APPROVAL
   AND GRANT OF AWARDS OF CLASS COUNSEL’S ATTORNEYS’ FEES,
    CLASS COUNSEL’S REIMBURSEMENT OF LITIGATION EXPENSES
            AND CLASS REPRESENTATIVE SERVICE AWARDS
   __________________________________________________________________


                                      COHEN, PLACITELLA & ROTH, P.C.

                                       Christopher M. Placitella, Esq.
                                       (NJ Atty #: 027781981)
                                       Michael Coren, Esq.
                                       (NJ Atty #: 024871979)
                                       Jared M. Placitella, Esq.
                                      (NJ Atty #: 068272013)
                                      Eric S. Pasternack, Esq.
                                      (NJ Atty #: 015132011)
                                      127 Maple Avenue
                                      Red Bank, NJ 07701
                                      (732) 747-9003
                           Attorneys for Plaintiffs and the Putative Class
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 2 of 61 PageID: 49240




                                         TABLE OF CONTENTS
   I.     Introduction .........................................................................................................1
   II. Background .........................................................................................................5
        A. Class Counsel uncover evidence that purports to identify asbestos in Emtal
        Talc. 5
        B.     Class Counsel and Class Representatives bring suit on behalf of the Class. 6
        C Class Counsel successfully appeal the decision dismissing the First
        Amended Complaint to the Third Circuit. .............................................................8
        D. Class Counsel file a Second Amended Complaint........................................9
        E. Discovery was hard fought and involved many motions including those
        over the scope of discovery and application of attorney-client and work product
        privileges and privilege exceptions......................................................................10
        F. After several unsuccessful rounds of mediations, the parties reach an
        accord in principle and execute a settlement term sheet in January 2019.
        Subsequently, after many months of further negotiation on the settlement’s
        specifics, the parties agree upon the Settlement Agreement. ..............................14
   III.      Argument ........................................................................................................18
        A. The percentage-of-recovery method. ..........................................................22
         1. The size of the fund and number of beneficiaries. ...................................23
          2. The presence or absence of substantial objections by members of the
          class to the settlement terms..............................................................................25
          3.      The skill and efficiency of the attorneys involved. ..................................27
          4.      The complexity and duration of the litigation..........................................30
          5.      The risk of nonpayment. ..........................................................................35
          6.      The Amount of time that Plaintiffs’ Counsel devoted to the case. ..........38
          7. Fee awards in similar cases. .....................................................................39
          8. The value of benefits attributable to the efforts of Class Counsel relative
          to the efforts of other groups. ............................................................................41
          9. The percentage fee that would have been negotiated had the case been
          subject to a private contingent fee arrangement. ..............................................42
          10. The Settlement Agreement contains many innovative features...............42
        B.     A lodestar cross-check confirms that this Fee Request is reasonable. ........45
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 3 of 61 PageID: 49241




     C. Class Counsel’s expenses are adequately documented and were reasonably
     and appropriately incurred. ..................................................................................50
     D.     Incentive awards for the Class Representatives. .........................................51
   IV.    Conclusion ......................................................................................................54




                                                              ii
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 4 of 61 PageID: 49242




                                       TABLE OF AUTHORITIES

                                                        Cases

   Bradburn Parent Teacher Store, Inc. v. 3M,
     513 F. Supp. 2d 322 (E.D. Pa. 2007)....................................................................40

   Cantey Hanger, LLP v. Byrd,
    467 S.W.3d 477 (Tex. 2015) ................................................................................32

   Cullen v. Whitman Med. Corp.,
    197 F.R.D. 136 (E.D. Pa. 2000) .................................................................... 27, 52

   Dewey v. Volkswagen Aktiengesellschaft,
    558 Fed. Appx. 191 (3d Cir. 2014) ............................................................... 21, 39

   Doe v. Terhune,
    121 F. Supp. 2d 773 (D.N.J. 2000).......................................................................47

   Gunter v. Ridgewood Energy Corp.,
    223 F.3d 190 (3d Cir. 2000) .................................................................... 22, 23, 41

   Hegab v. Family Dollar Stores, Inc.,
    No. 11-1206, 2015 U.S. Dist. LEXIS 28570 (D.N.J. Mar. 9, 2015) ....................36

   Hensley v. Eckerhart,
    461 U.S. 424 (1983) .............................................................................................18

   In re AT&T Corp. Sec. Litig.,
     455 F.3d 160 (3d Cir. 2006) .......................................................................... 42, 45

   In re Avandia Mktg., Sales Practices & Prods. Liab. Litig.,
     MDL No. 1871, 2012 U.S. Dist. LEXIS 180561 (E.D. Pa. Oct. 19, 2012) .........49

   In re Cendant Corp. Sec. Litig.,
     404 F.3d 173 (3d Cir. 2005) .............................................................. 20, 35, 39, 45

   In re Diet Drugs Prod. Liab. Litig.,
     582 F.3d 524 (3d Cir. 2009) .............................................................. 22, 36, 41, 50

                                                           iii
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 5 of 61 PageID: 49243




   In re Flonase Antitrust Litig.,
     951 F. Supp. 2d 739 (E.D. Pa. 2013)....................................................................40

   In re GMC Pick-Up Truck Fuel Tank Prods. Liab. Litig.,
     55 F.3d 768 (3d Cir. 1995) ...................................................................... 19, 24, 39

   In re NFL Players’ Concussion Injury Litig.,
     MDL No. 2323,
     2018 U.S. Dist. LEXIS 57798 (E.D. Pa. Apr. 5, 2018)..................... 42, 45, 48, 52

   In re Orthopedic Bone Screw Prod. Liab. Litig.,
     No. 97-381, 2000 U.S. Dist. LEXIS 15980 (E.D. Pa. Oct. 23, 2000)..................25

   In re Processed Eggs Prods. Antitrust Litig.,
     MDL No. 2002, 2012 U.S. Dist. LEXIS 160764 (E.D. Pa. Nov. 9, 2012) ..........40

   In re Prudential Ins. Co. of Am. Sales Practices Litig.,
     106 F. Supp. 2d 721 (D.N.J. 2000)................................................................ 18, 45

   In re Rite Aid Corp. Sec. Litig.,
     396 F.3d 294 (3d Cir. 2005) .................................................................... 40, 45, 46

   In re Rite Aid. Corp. Secs. Litig.,
     362 F. Supp. 2d 587 (E.D. Pa. 2005)....................................................................41

   In re Safety Components Int’l Secs. Litig.,
     166 F. Supp. 2d 72 (D.N.J. 2001).................................................................. 27, 50

   In re Schering-Plough Corp.,
     No. 08-397, 2013 U.S. Dist. LEXIS 147981 (D.N.J. Aug. 28, 2013)..................48

   In re ViroPharma Inc. Sec. Litig.,
     No. 12-2714, 2016 U.S. Dist. LEXIS 8626 (E.D. Pa. Jan. 25, 2016) ..................48

   In re Vitamins Antitrust Litig.,
     No. 99-197, 2001 U.S. Dist. LEXIS 25067 (D.D.C. 2000) .................................24

   In re: Heartland Payment,
     851 F. Supp. 2d 1040 (S.D. Tex. 2012)................................................................23


                                                        iv
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 6 of 61 PageID: 49244




   Krell v. Prudential Ins. Co. of Am. (in Re Prudential Ins. Co. Am. Sales Practice
    Litig. Agent Actions),
    148 F.3d 283 (3d Cir. 1998) .................................................................................19

   Lincoln Adventures LLC v. Certain Underwriters at Lloyd’s,
     No. 08-0235, 2019 U.S. Dist. LEXIS 17197 (D.N.J. Oct. 3, 2019) .....................40

   Local 56, United Food and Commercial Workers Union v. Campbell Soup Co.,
     954 F. Supp. 1000 (D.N.J. 1997)..........................................................................18

   Lonardo v. Travelers Indemnity Co.,
     706 F. Supp. 2d 766 (N.D. Ohio 2010) ................................................................24

   Meijer, Inc. v. 3M,
    No. 04-5871, 2006 U.S. Dist. LEXIS 56744 (E.D. Pa. Aug. 15, 2006)...............27

   Pro v. Hertz Equip. Rental Corp.,
     No. 06-3830, 2013 U.S. Dist. LEXIS 86995 (D.N.J. June 20, 2013) ........... 18, 24

   Rossi v. Proctor & Gamble,
    No. 11-7238, 2013 U.S. Dist. LEXIS 143180 (D.N.J. Oct. 3, 2013) ...................18

   Rossini v. PNC Fin. Servs. Grp., Inc.,
    No. 18-370, 2020 U.S. Dist. LEXIS 113242 (W.D. Pa. June 26, 2020) ..............40

   Schuler v. Meds. Co.,
     No. 14-1149, 2016 U.S. Dist. LEXIS 82344 (D.N.J. June 24, 2016) ..................42

   Schwartz v. Avis Rent a Car Sys., LLC,
     No. 11-4052, 2016 U.S. Dist. LEXIS 80387 (D.N.J. June 21, 2016) ..................52

   Smith v. Daimlerchrysler Servs. N. Am., L.L.C.,
    No. 00-6003, 2005 U.S. Dist. LEXIS 25116 (D.N.J. Oct. 24, 2005) ...................20

   Sullivan v. DB Investments, Inc.,
     667 F.3d 273 (3d Cir. 2011) .......................................................................... 45, 51

   Varacallo v. Mass. Mut. Life. Ins. Co.,
    226 F.R.D. 207 (D.N.J. 2005) ..............................................................................21


                                                          v
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 7 of 61 PageID: 49245




   Welch & Forbes, Inc. v. Cendant Corp. (In re Cendant Corp. Prides Litig.),
    243 F.3d 722 (3d Cir. 2001) .................................................................................25

   Williams v. BASF Catalysts LLC,
    765 F.3d 306 (3d Cir. 2014) .............................................................................9, 31

   Williams v. BASF Catalysts LLC,
    No. 11-1754, 2012 U.S. Dist. LEXIS 175918 (D.N.J. Dec. 12, 2012) ..................8

   Williams v. BASF Catalysts LLC,
    No. 11-1754, 2016 U.S. Dist. LEXIS 46273 (D.N.J. Apr. 5, 2016) ....................10

   Williams v. BASF Catalysts, LLC,
    No. 11-1754, 2017 U.S. Dist. LEXIS 122053 (D.N.J. Aug. 3, 2017)........... 11, 12
                                                          Statutes

   N.J.S.A. § 2C:41-1 .....................................................................................................7

   N.Y.J.L. § 487 ........................................................................................................7, 8
                                                            Rules

   Fed. R. Civ. P. 12(b)(6)..............................................................................................9

   Fed. R. Civ. P. 23(h) ................................................................................................18

   Federal Rule of Evidence 408 ..................................................................................14
                                                         Treatises

   Civil RICO: An Effective Deterrent to Fraudulent Asbestos Litigation?, 40
     Cardozo L. Rev. 2301 (June 2019).......................................................................31




                                                               vi
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 8 of 61 PageID: 49246




                                     I.    Introduction 1

         After nine years of hard-fought litigation, on September 3, 2020, this Court

   granted preliminary approval of the Settlement Agreement, which counsel for the

   parties had been negotiating since the execution of the Term Sheet on January 25,

   2019. Subject to the Court granting final approval, this settlement will provide

   substantial compensation to members of the Class who were deprived of a fair

   chance to litigate their (or a deceased relative’s) original Emtal Talc asbestos

   claims (“Underlying Lawsuits”) because of the Defendants’ alleged wrongful

   conduct that resulted in the dismissal of those claims.

         Given the complexity of the procedural and substantive legal issues in the

   case and the tenacity with which Defendants have contested the allegations that

   they wrongly concealed evidence of asbestos allegedly found in Emtal Talc, the

   results achieved by Class Counsel and the Class Representatives are nothing short

   of extraordinary and warrant approval of this Petition. Under the terms of the

   Settlement Agreement, Defendants BASF Catalysts, LLC (“BASF”) and Cahill

   Gordon & Reindel LLP (“Cahill”) (collectively “Defendants”) will establish a non-

   reversionary $72.5 million settlement fund (“Settlement Fund”) to compensate




   1
    All capitalized terms and phrases used herein have the same meaning as they are
   defined in the Settlement Agreement and Plan of Distribution preliminary
   approved by the Court on September 3, 2020 in CM/ECF No. 623.
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 9 of 61 PageID: 49247




   Settlement Class members for damages that resulted from the dismissal of the

   Underlying Lawsuits because of Defendants’ alleged fraudulent concealment of

   evidence that Emtal talc contained asbestos.

         In addition, Class Counsel obtained Defendants’ agreement to pay an

   additional $3.5 million into a separate Cost Fund to cover (1) the costs of the

   extensive multi-state, multi-channel notice program that was necessary to

   reasonably reach and inform Class Members of the Class Action Settlement and

   their rights under it; and (2) the costs of the claims administration, including a lien

   resolution program. Only after the parties had agreed to these and other material

   terms of the Settlement did they take up the issue of Class Counsel’s attorneys’

   fees and reimbursement of their expenses. The parties agreed that BASF and Cahill

   would pay, over and above the Settlement Fund, Class Counsel’s attorneys’ fees

   and litigation expenses awarded by the Court up to a maximum of $22.5 million

   and $1.2 million, respectively. As negotiated, the payment of Class Counsel’s

   attorneys’ fees and costs will not diminish the recovery to Class members.

         All in all, due to the services of Class Counsel and the resources they

   devoted to this unique case, Class Counsel have secured for the Class, if the

   Settlement is approved by this Court, $99.7 million in monetary benefits and non-

   financial benefits. Class Counsel accordingly requests an attorney’s fee award of

   $22.5 million and a cost reimbursement award of $1,038,300.27. BASF and Cahill

                                              2
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 10 of 61 PageID: 49248




    do not oppose this request and have agreed to pay these fees and costs if awarded

    by the Court.

           Class Counsel’s $22.5 million fee request represents about 22.6% of the

    total value of the Settlement when all of the above enumerated financial benefits of

    the Settlement are considered. This is an eminently fair and reasonable fee

    percentage in light of the benefits achieved for the Class and the fact that the

    parties negotiated the fee amount at arm’s length. The fee amount meets all of the

    Gunther-Prudential factors under the percentage of recovery method. It also falls

    well within the ranges approved by courts in the Third Circuit, particularly

    considering the excellent results achieved, the time devoted by Class Counsel over

    the eleven years they have been pursuing this cause, and the time and effort to be

    devoted in the future as the Plan of Distribution (“Plan” or “POD”) is

    administered.

          The fee request also readily satisfies the lodestar method of determining fee

    awards if applied or used as a cross-check to the percentage of benefits method. As

    of the filing of this Petition, the lawyers and professional staff of Cohen, Placitella

    & Roth have devoted 21,799.9 hours on this litigation for a lodestar of

    $17,665,091.50, for a multiplier of just 1.27.

          Looked at either way, as a percentage of recovery or lodestar, the requested

    fee is reasonable and appropriate given the complex, lengthy and challenging
                                               3
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 11 of 61 PageID: 49249




    nature of this case; the substantial litigation risks incurred by Class Counsel who

    took this matter on a contingent fee basis; and the vigorous defense and daunting

    odds that Class Counsel overcame to achieve this settlement, which included

    multiple motions to dismiss and prosecuting a successful appeal to the Third

    Circuit in order to proceed. In fact, with the Final Approval Hearing still months

    away, Class Counsel continue to work daily on the implementation of the

    Settlement and expect that the lodestar cross-check will only become more

    favorable to the approval of this Petition.

          Class Counsel additionally request that this Court approve this request for

    reimbursement of expenses in the amount of $1,038,300.27. These expenses are

    modest in a case of this complexity and length, have been amply documented and

    were necessary to achieve the results here.

          Finally, Class Counsel request that this Court grant incentive awards of

    $50,000 to each of the six Class Representatives (an aggregate of $300,000) for

    their contribution over nine years of litigation to achieving this substantial recovery

    for the members of the Class.




                                                  4
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 12 of 61 PageID: 49250




                                      II.   Background

           A.     Class Counsel uncover evidence that purports to identify asbestos
                  in Emtal Talc.

           From 1967 to 1983, a subsidiary of Engelhard Corporation mined talc from

    the Johnson Mine in Johnson, Vermont under the brand name Emtal Talc.

           Beginning in the late 1980s and continuing for many years, numerous

    plaintiffs filed bodily injury actions (hereinafter the “Underlying Lawsuits”)

    against Engelhard Corporation and later, its corporate successor, BASF. These

    plaintiffs alleged that asbestos in Emtal Talc caused them to develop asbestos-

    related injuries.

           Based upon Class Counsel’s investigation, the initial and amended

    Complaints alleged that, Engelhard and its successors’ defense of the Underlying

    Lawsuits from the 1980s until 2009, by, with and through their national defense

    counsel, Cahill Gordon systematically denied that: (1) Emtal talc contained any

    asbestos; (2) evidence that Emtal talc contained asbestos existed; and (3) any

    Engelhard employee had ever testified about the presence of asbestos in its talc.

    Based on these contentions, Plaintiffs alleged that Defendants, for many years,

    successfully convinced attorneys and their clients in the Underlying Lawsuits to

    voluntarily outright, or in exchange for nominal settlements, dismiss their cases.

    When that did not occur, Defendants obtained court-ordered dismissals based on

    the assertion that Emtal talc did not contain asbestos and thus, was not defective
                                              5
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 13 of 61 PageID: 49251




    and could not cause harm. Defendants denied and continue to deny these

    allegations.

          In 2009, Class Counsel learned of evidence in a state court asbestos case that

    appeared to contradict the claims made by Defendants in the Underlying Lawsuits.

    Class Counsel’s discovery led it to investigate the evidence about Emtal talc

    further and pursue additional discovery. These efforts resulted in the production of

    testing results, depositions, and other evidence previously unknown in the

    Underlying Lawsuits that became the springboard for the allegations in this

    Action.2

          B.       Class Counsel and Class Representatives bring suit on behalf of
                   the Class.
          Following its investigation, Class Counsel filed the Class Action Lawsuit on

    March 28, 2011, on behalf of five of the current six Class Representatives—

    Kimberlee Williams, Nancy Pease (who upon her death was succeeded by her

    sister Gayle Williams), Marilyn L. Holley, Donna Ware (who upon her death was

    eventually succeeded by her niece-in-law Sheila Ware), and Donnette Wengerd.

    After Defendants filed several motions to dismiss the initial complaint, the sixth


    2
      Defendants deny that this evidence was wrongfully concealed in the Underlying
    Lawsuits, contend that the amount of asbestos reported to be found in these test
    results is insufficient to cause harm to human health and dispute the validity of
    some of the tests Plaintiffs claim identify asbestos in certain samples of Emtal
    Talc.

                                              6
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 14 of 61 PageID: 49252




    Representative Plaintiff, Mrs. Rosanne Chernick, joined in the matter when Class

    Counsel filed the First Amended Class Action Complaint (“FAC”) on August 3,

    2011. Each of the Class Representatives represents the estate of a deceased

    plaintiff who had sued Engelhard or BASF in an Underlying Lawsuit asserting an

    Emtal talc asbestos claim that was either voluntarily or involuntarily dismissed

    during the Class Period.

          The FAC, like the original complaint, alleged claims under New Jersey law

    for common-law fraud in various forms, fraudulent concealment (which

    encompasses New Jersey’s stand-alone “spoliation” tort), violation of New

    Jersey’s Racketeer Influenced and Corrupt Organizations Act (NJ-RICO), N.J.S.A.

    § 2C:41-1, et seq., conspiracy to violate New Jersey’s RICO statute, unjust

    enrichment, and common law conspiracy. In addition, the FAC pleaded a statutory

    claim against Cahill and the co-defendant individual attorneys for violation of New

    York Judiciary Law §487 (Misconduct by attorney) (“N.Y.J.L. § 487 Claim”).

          Defendants moved to dismiss the FAC claiming that (1) the District Court

    lacked jurisdiction over the case because of the Rooker-Feldman doctrine; (2)

    Plaintiffs had not adequately pleaded their claims; and (3) the District Court lacked

    the authority to provide Plaintiffs their requested relief because of the Anti-

    Injunction Act and principles of justiciability. Although the District Court rejected

    the challenge to its jurisdiction, it otherwise fully granted the motions to dismiss.

                                               7
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 15 of 61 PageID: 49253




    The Court ruled that Plaintiffs’ fraud and fraudulent concealment claims were not

    actionable as New Jersey’s litigation privilege immunized Defendants from tort

    liability for alleged misstatements made in the Underlying Lawsuits. The District

    Court further found that Plaintiffs failed to plead an actionable RICO claim,

    reasoning that the Underlying Lawsuits were personal injury claims, and that

    Plaintiffs’ requested relief would impermissibly undermine prior state court

    judgments in the Underlying Lawsuits. Williams v. BASF Catalysts LLC, No. 11-

    1754, 2012 U.S. Dist. LEXIS 175918 (D.N.J. Dec. 12, 2012). The Court also held

    that an actionable N.Y.J.L. § 487 claim was not pled.

          C      Class Counsel successfully appeal the decision dismissing the First
                 Amended Complaint to the Third Circuit.
          The Class Representatives appealed the dismissal to the Third Circuit. The

    appeal raised complex, novel issues of law, the scope of protection afforded the

    Defendants by their assertion of a litigation privilege, applicability of RICO to the

    facts, and the justiciability and availability relief to the Class for conduct that

    implicated cases long dismissed in state cases around the country. After requesting

    supplemental briefing, the Third Circuit ultimately reversed the Order dismissing

    the FAC in part, holding: (1) New Jersey’s litigation privilege does not bar

    Plaintiffs’ fraud and fraudulent concealment claims based upon the allegations in

    the FAC; and (2) the FAC adequately alleged the elements of fraud and fraudulent

    concealment under New Jersey law. The Third Circuit also affirmed in part,
                                                8
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 16 of 61 PageID: 49254




    upholding the District Court’s decision to dismiss Plaintiffs’ RICO claim. Williams

    v. BASF Catalysts LLC, 765 F.3d 306 (3d Cir. 2014). Finally, it denied

    Defendants’ petition for rehearing en banc before remanding the matter to the

    District Court.

          D.     Class Counsel file a Second Amended Complaint.

          Following remand of the case to this Court, the Class Representatives filed a

    Second Amended Complaint (“SAC”). This 155-page document with 43 appended

    exhibits once more alleged claims against Defendants for fraudulent concealment,

    fraud, and civil conspiracy under New Jersey law. It also refined the previous

    allegations based on Class Counsel’s continuing investigation.

          The SAC alleged that between late 1984 to 2009, Engelhard and Cahill

    defended asbestos bodily injury cases in state and federal courts in large part by (1)

    denying that Emtal Talc contained any asbestos, (2) denying the existence of any

    evidence that it did and/or (3) stating that no Engelhard employee had ever testified

    about the presence of asbestos in its talc. Plaintiffs claimed that Engelhard and

    Cahill employed this defense for 25 years, allegedly resulting in thousands of

    dismissals, either voluntarily, by court order, or through Engelhard’s participation

    in nuisance-value group settlements with other talc defendants.

          Defendants again moved to dismiss Plaintiffs’ claims under Rule 12(b)(6).

    The District Court denied the motions to dismiss the SAC and ordered the case to

                                              9
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 17 of 61 PageID: 49255




    continue to discovery. Williams v. BASF Catalysts LLC, No. 11-1754, 2016 U.S.

    Dist. LEXIS 46273, *23-27 (D.N.J. Apr. 5, 2016). Defendants continued to dispute

    each and every element of the Plaintiffs’ claims, arguing, among other things, that

    the Underlying Lawsuits were settled or dismissed for a variety of reasons

    unrelated to the fraud alleged in the SAC.

          E.      Discovery was hard fought and involved many motions including
                  those over the scope of discovery and application of attorney-
                  client and work product privileges and privilege exceptions.
          As soon as discovery began following the Court’s denial of Defendants’

    motions to dismiss the SAC, the parties engaged in major, protracted disputes over

    the permissible scope of discovery and application of privileges and privilege

    exceptions.

          Specifically, the parties vigorously disagreed about the extent, if any, to

    which Defendants were entitled to delve into the merits of the Underlying Lawsuits

    and discover Plaintiffs’ and their original attorneys’ files and confidential attorney-

    client communications from those suits. Defendants argued that discovery of the

    plaintiffs’ files from the Underlying Lawsuits would reveal that (1) some plaintiffs

    could not prove that they suffered an asbestos related disease, (2) that some claims

    were time barred, and (3) the Underlying Lawsuits had been dismissed or settled

    for reasons unrelated to the conduct alleged in the SAC. To that end, Defendants

    sought discovery not only from the Class Representatives, but also through

                                              10
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 18 of 61 PageID: 49256




    subpoenas duces tecum to several attorneys who represented absent class members.

    Plaintiffs however argued, among other things, that Defendants had forfeited the

    right to discovery regarding the Underlying Lawsuits and sought a protective order

    precluding their review of those files.

          After several rounds of briefing, the District Court per then Chief Judge

    Linares rejected Plaintiffs’ arguments, in part, regarding the scope of discovery and

    ruled that “exposition” of the Underlying Lawsuits was necessary. Williams v.

    BASF Catalysts, LLC, No. 11-1754, 2017 U.S. Dist. LEXIS 122053, *30, 33

    (D.N.J. Aug. 3, 2017). More particularly, the District Court ruled that the “scope of

    discovery will focus on the alleged wrongful conduct and any alleged harm

    following from that conduct” including “why Plaintiffs settled or dismissed their

    underlying claims.” Id. at *31. The Court ruled that “[t]o fully explore this issue,

    Defendants will be entitled to discover what Plaintiffs and their counsel knew, and

    were told, and whether any knowledge, or lack thereof, contributed to Plaintiffs’

    decisions on resolving the underlying case.” Id. That inquiry, the Court explained,

    permitted a limited waiver of the Class Representatives’ claims of attorney-client

    privilege and therefore warranted review of the files and correspondence related to

    the Underlying Lawsuits. Id. at *32-33. However, the Court also ruled that

    discovery must be “tightly define[d] and control[led]”, id. at *33, and to that end

    eventually appointed retired New Jersey Supreme Court Justice Roberto A. Rivera-

                                              11
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 19 of 61 PageID: 49257




    Soto as Special Discovery Master (“SDM”) to manage and preside over discovery.

    See Williams v. BASF Catalysts LLC, No. 11-1754, 2017 U.S. Dist. LEXIS 154772

    (D.N.J. Sept. 21, 2017).

           In the year following the SDM’s appointment, the parties exchanged over

    300 pieces of meet-and-confer correspondence; filed more than 50 discovery

    motions; appeared numerous times for in-person hearings before the Special

    Master, often during which multiple motions were argued; and participated in

    numerous telephone conference calls with the Special Master on discovery issues.

    Based on the SDM’s rulings, hundreds of thousands of pages of documents and

    ESI equivalents were produced which Class Counsel organized and reviewed. In

    addition, over the course of the discovery, the parties took 28 depositions, with

    more being scheduled when the Court entered the order staying this matter and

    directing the parties to mediation.

          Another key discovery issue involved Plaintiffs’ motion to compel

    production of documents under the crime-fraud exception to the attorney-client and

    work-product privileges asserted by BASF and Cahill. Plaintiffs filed their initial

    crime-fraud brief on November 2, 2017. After considering that brief and

    Defendants’ opposition, the SDM held multiple days of oral argument on the

    threshold inquiry of whether Plaintiffs had made a prima facie showing that

    Defendants engaged in a fraud or fraudulent conduct triggering the exception to

                                             12
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 20 of 61 PageID: 49258




    both privileges. Although Defendants’ earlier request for a “Science Day” had

    been denied by the Court without prejudice, the SDM ordered the parties to

    provide him with expert testimony about the testing record of Emtal talc. While

    Class Counsel steadfastly maintained its position that an exposition on the science

    of material testing for asbestos in talc was not needed to determine the crime-fraud

    exception—or any other issues in the case for that matter—Class Counsel

    nonetheless prepared to present evidence for the Science Day before the SDM. In

    addition, Class Counsel appealed to, and sought a stay of the SDM’s Science Day

    order from the District Court. While that appeal and request for an emergency stay

    were pending (along with several other appeals from the SDM’s rulings), on June

    26, 2018, Chief Judge Linares stayed the action and ordered that the parties engage

    in settlement discussions before Magistrate Judge Dickson. CM/ECF # 602.3

          Another disputed discovery topic involved Class Counsel’s challenge to

    BASF’s claims of attorney-client and work product privileges on certain Emtal talc

    testing documents it withheld from its document production. After extensive

    briefing and arguments before him as well as his in camera review, the Special

    Master rejected the Defendants’ privilege with respect to certain testing

    documents. BASF immediately appealed the adverse ruling to the District Court,


    3
     The discussions with the Magistrate Judge led the parties to resume mediation
    with Judge Philips described in the next section.

                                             13
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 21 of 61 PageID: 49259




    generating even more briefing. This appeal from the SDM’s ruling was also

    pending when Chief Judge Linares stayed the Williams Action and ordered that the

    parties participate in settlement discussions before Judge Dickson.4

          F.     After several unsuccessful rounds of mediations, the parties reach
                 an accord in principle and execute a settlement term sheet in
                 January 2019. Subsequently, after many months of further
                 negotiation on the settlement’s specifics, the parties agree upon
                 the Settlement Agreement.
          Over the course of this litigation, the parties engaged in four rounds of

    mediation. The first mediation effort followed the Third Circuit’s decision. In the

    early part of 2015, the parties participated in several sessions, including one in

    person before retired U.S. District Court Judge Layn R. Phillips. This effort did not

    result in a settlement and the parties thereafter resumed active litigation.

          In 2016, the parties agreed to return to mediation before Judge Phillips.

    Under Judge Phillips’ auspices, the parties shared information under Federal Rule

    of Evidence 408 and mediation privilege to facilitate discussion on different

    settlement scenarios and models. Despite several sessions with Judge Phillips, and

    some without him throughout the summer of 2016, the parties could not reach

    agreement on material terms and the mediation ended. The parties thereafter once




    4
      The parties resolved this disputed issue through agreement on a publicly available
    redacted version of the document and entry of a consent order at CM/ECF No. 622.

                                              14
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 22 of 61 PageID: 49260




    more resumed the litigation, undertaking fulsome discovery which, as it tends to

    do, exposed the strengths and weaknesses of the parties’ respective positions.

             By July 2018, the parties had completed a significant amount of pre-trial

    discovery, including extensive document productions among parties and from

    subpoenaed third parties (mainly law firms and insurance carriers) concerning

    Emtal talc and the history of the Underlying Lawsuits; depositions of the Class

    Representatives; depositions of the lead attorneys who originally represented the

    Class Representatives in their respective underlying actions; a deposition of an

    attorney previously with the Rothenberg firm who had represented the firm’s

    Pennsylvania absent class members in the Underlying Lawsuits; depositions of

    numerous BASF personnel and in-house counsel; and depositions of several

    current or former Cahill personnel involved in the Underlying Lawsuits.

             By this time, in conformity with the SDM’s scheduling order, Class Counsel

    had filed and briefed the Class Representative’s motion for class certification.

    Class Counsel had also retained experts on material testing, asbestos claim

    litigation economics, asbestos disease prevalence and modeling and other pertinent

    areas.

             After entry of the stay, Judge Dickson supervised discussions between

    counsel for the parties, which included four in-person sessions before him, as well

    as telephone conferences with the parties. When the parties began making some
                                               15
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 23 of 61 PageID: 49261




    progress towards a potential settlement, they agreed, and obtained this Court’s

    consent, to return to Judge Phillips for further mediation. After two, very intense,

    arm’s length in-person mediation sessions with Judge Phillips during the fall-early

    winter of 2018-2019—augmented with separate unilateral party sessions with

    Judge Phillips and bilateral telephone and in-person negotiation sessions among

    just the parties—the parties reached an accord on the elements of a settlement in

    January 2019. The parties reduced the major terms of the agreement in principle to

    a written term sheet that the parties executed on January 25, 2019.

          Over the next fourteen months, the parties engaged in extensive discussions

    and negotiations to hammer out disputed specifics of the settlement agreement.

    The process entailed exchanges of numerous document drafts, telephone calls, e-

    mail exchanges and in-person meetings. Throughout this time, Class Counsel

    simultaneously worked on the design and drafting of the Plan of Distribution with

    the Settlement’s appointed claims administrator, Verus LLC, along with input,

    suggestions and comments received from additional experts and consultants in

    pertinent fields as well as defense counsels’ comments provided in accordance

    with the Term Sheet. The effort of Class Counsel’s drafting team over these

    fourteen months—some at times working daily, full time and exclusively on the

    project—culminated in the parties’ execution of the Settlement Agreement on

    March 13, 2020.

                                              16
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 24 of 61 PageID: 49262




          Following the execution of the Settlement Agreement, the parties turned

    their attention to the final element needed for settlement approval, the Notice Plan.

    Working with defense counsel, Class Counsel vetted and retained BrownGreer

    PLC to serve as the proposed Settlement’s Notice Agent and commissioned it to

    research and prepare a Notice Plan. Members of Class Counsel’s drafting team

    assisted and facilitated the notice planning by locating and providing data and

    analysis BrownGreer used in developing the Notice Plan and refining the Class

    Notice mailing list, which the Court approved and ordered implemented in the

    Preliminary Approval Order .

          Since the Court’s Preliminary Approval Order, Class Counsel have worked

    with the Settlement Trustee, the Settlement Administrator, and the Lien

    Administrator to finalize the claims infrastructure under the Plan of Distribution.

    Class Counsel also negotiated and drafted the Settlement Fund and Cost Fund

    contracts with the Lien Administrator and the Funds’ Financial Institution, all of

    which have been executed. Class Counsel has also monitored BrownGreer’s

    execution of the Notice Plan, and on a daily basis, have taken calls and answered

    questions from numerous putative Class Members and attorneys who either have in

    the past or currently are representing potential Class Members or their surviving

    families.



                                             17
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 25 of 61 PageID: 49263




                                       III.   Argument

          Federal Rule of Civil Procedure 23(h) expressly authorizes the Court to

    “award reasonable attorney’s fees and nontaxable costs that are authorized by law

    or by the parties’ agreement.” Rossi v. Proctor & Gamble, No. 11-7238, 2013 U.S.

    Dist. LEXIS 143180, *25 (D.N.J. Oct. 3, 2013) (citing Fed. R. Civ. P. 23(h))

    (emphasis supplied). “The Supreme Court has suggested that such agreements

    should be encouraged as a matter of public policy.” In re Prudential Ins. Co. of

    Am. Sales Practices Litig., 106 F. Supp. 2d 721, 722 n.1 (D.N.J. 2000) (citing

    Hensley v. Eckerhart, 461 U.S. 424, 437 (1983)). “In light of this recognized

    principle, courts routinely approve agreed-upon attorneys’ fees, particularly when

    the amount is independent and does not impact the benefit obtained for the class.”

    Pro v. Hertz Equip. Rental Corp., No. 06-3830, 2013 U.S. Dist. LEXIS 86995,

    *16-17 (D.N.J. June 20, 2013); see also Local 56, United Food and Commercial

    Workers Union v. Campbell Soup Co., 954 F. Supp. 1000, 1005 (D.N.J. 1997)

    (granting class counsel the maximum amount of fees agreed to by defendant under

    the settlement agreement, where “class members . . . retain all that the settlement

    provides [and] do not lose any of the negotiated benefits on account of an

    attorneys’ fee and costs award that equals the ‘cap’ on such an award set forth in

    the settlement”).




                                              18
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 26 of 61 PageID: 49264




          As Judge Phillips’ Declaration attests, the amount of Class Counsel’s fee

    and cost reimbursement were separately negotiated by the parties under his

    auspices only after all substantive settlement terms had been agreed to. CM/ECF #

    621-5. All discussions were at arm’s length and were guided by prevailing market

    rates, the history of this litigation, and the decade’s long effort of Class Counsel to

    obtain this historic result. The Court should accordingly approve this Petition for

    attorney’s fees in the amount of $22.5 million that BASF and Cahill have agreed to

    pay on top of the $72.5 million that will go to compensate the members of the

    Class and the $3.5 million for the costs of notice and claims administration.

          In confirming the reasonableness of this request for agreed upon attorney’s

    fees, a court may use one of two methods to assess the amount and reasonableness

    of the fee: the percentage-of-recovery method and the lodestar method. Krell v.

    Prudential Ins. Co. of Am. (in Re Prudential Ins. Co. Am. Sales Practice Litig.

    Agent Actions), 148 F.3d 283, 333 (3d Cir. 1998). These methods are not

    interchangeable. Each has its own advantages. And “for certain kinds of actions”

    one method or the other will be “more appropriate as a primary basis for

    determining the fee.” Id. (quoting In re GMC Pick-Up Truck Fuel Tank Prods.

    Liab. Litig., 55 F.3d 768, 820 (3d Cir. 1995)).

          Within the Third Circuit, the percentage-of-recovery method is generally

    favored in cases involving a constructive common fund because the method allows

                                              19
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 27 of 61 PageID: 49265




    a court to award fees “‘in a manner that rewards counsel for success and penalizes

    it for failure.’” Id. The lodestar method, by contrast, “is more commonly applied in

    statutory-fee shifting cases and is designed to reward counsel for undertaking

    socially beneficial litigation in cases where the expected relief has a small enough

    monetary value that a percentage-of-recovery method would provide inadequate

    compensation.” Id. The lodestar method is also used, as the Third Circuit has

    recognized, in cases “where the nature of the recovery does not allow the

    determination of the settlement’s value necessary for application of the percentage-

    of-recovery method.” Id.

          The use of a lodestar cross-check is not required within the Third Circuit. In

    re Cendant Corp. Sec. Litig., 404 F.3d 173, 183 n.4 (3d Cir. 2005). Indeed, this

    District Court has held that cross-checking is not “necessary” where the fee request

    appears reasonable. Smith v. Daimlerchrysler Servs. N. Am., L.L.C., No. 00-6003,

    2005 U.S. Dist. LEXIS 25116, *12 (D.N.J. Oct. 24, 2005). However, a court may

    use the lodestar method as a cross-check on the reasonableness of an award.

          This case does not involve a fee assessed against a defendant involuntarily

    pursuant to a fee-shifting statute. Nor does it involve a traditional common fund

    because the Settlement Fund used to compensate Class Members here will not be

    diminished by the amount of the fee and cost awards allowed. Nevertheless,

    “where the reality is that the fund and the fee are paid from the same source, the

                                             20
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 28 of 61 PageID: 49266




    arrangement ‘is, for practical purposes, a constructive common fund,’ and courts

    may still apply the percent-of-fund analysis in calculating attorney’s fees.” Dewey

    v. Volkswagen Aktiengesellschaft, 558 Fed. Appx. 191, 197 (3d Cir. 2014) (quoting

    In re Gen. Motors Corp. Pick-Up Truck Fuel Tank Prods. Liab. Litig., 55 F.3d

    786, 820-21 (3d Cir. 1995).

          Based upon this analytical formulation, Class Counsel and the Class

    Representatives secured a constructive total common fund which provides a $99.7

    million benefit package for the Class.5 The $22.5 million fee request, in other

    words, amounts to just 22.6% of the total constructive common fund, well within

    the range of reasonable fees recognized and approved in this circuit as to

    settlements of this size. Varacallo v. Mass. Mut. Life. Ins. Co., 226 F.R.D. 207, 249

    (D.N.J. 2005) (“Many courts, including several in the Third Circuit, have

    considered 25% to be the ‘benchmark’ figure for attorney fee awards in class

    action lawsuits, with adjustments up or down for significant case-specific

    factors.”). And while a lodestar cross-check is not required, Plaintiffs will discuss




    5
     The settlement also includes significant non-monetary relief which is described in
    §2.5 of the Settlement Agreement. For instance, a material part of the Settlement
    was to assure that evidence would remain in the public domain. Further, the POD
    provides means of assistance for potential class members seeking information to
    determine their eligibility and file claims.

                                              21
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 29 of 61 PageID: 49267




    both methodologies below as Class Counsel’s fee request is amply supported and

    warranted under either method.

          A.      The percentage-of-recovery method.

          The Third Circuit has identified ten factors that should be considered to

    assess the reasonableness of a fee award under the percentage-of-recovery method.

    In re Diet Drugs Prod. Liab. Litig., 582 F.3d 524 (3d Cir. 2009); Gunter v.

    Ridgewood Energy Corp., 223 F.3d 190, 197-201 (3d Cir. 2000); In re Prudential

    Ins. Co. of America Sales Practices Litig., 148 F.3d 283 (3d Cir. 1998) These

    factors, known as the Gunter/Prudential factors, are:

               1. the size of the fund and the number of beneficiaries;
               2. the presence or absence of substantial objections by members of
                  the class to the settlement terms and/or fees requested by
                  counsel;
               3. the skill and efficiency of the attorneys involved;
               4. the complexity and duration of the litigation;
               5. the risk of nonpayment;
               6. the amount of time devoted to the case by plaintiffs’ counsel;
               7. the awards in similar cases;
               8. the value of benefits attributable to the efforts of class counsel
                  relative to the efforts of other groups, such as government
                  agencies conducting investigations;
               9. the percentage fee that would have been negotiated had the case
                  been subject to a private contingent fee agreement at the time
                  counsel was retained; and
            10. any innovative terms of the settlement.



                                                 22
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 30 of 61 PageID: 49268




    Id. Class Counsel’s fee request in this matter meets all of the applicable

    Gunter/Prudential factors and should be approved.

          1. The size of the fund and number of beneficiaries.
          The first Gunter factor considers the size of the fund and the number of

    beneficiaries. In considering this factor, courts first examine the value of the

    settlement. This entails consideration of not only the cash compensation to be paid

    to class members, but also any non-cash relief that can be readily valued, and the

    value or amount contributed for attorneys’ fees and expenses, and administrative

    and notice costs where these are paid in addition. In re: Heartland Payment, 851 F.

    Supp. 2d 1040, 1080 (S.D. Tex. 2012).

          The value of the settlement here is readily valued at $99.7 million, based on

    summing: (1) a $72.5 million non-reversionary settlement fund dedicated to

    compensating Class Members; (2) a $3.5 million Cost Fund to cover the costs of

    providing the multi-channel class notice program, the claims administration and a

    lien resolution program; and (3) an agreed maximum of $22.5 million and $1.2

    million in attorney’s fees and litigation expenses to be paid by Defendants in

    addition to items (1) and (2).6


    6
     Courts in the Third Circuit and elsewhere have held that a defendant’s negotiated
    agreement to pay attorney’s fees separately and over and above other monetary and
    equitable benefits, subject to court approval, is a benefit to the settlement class.
    Those courts have further held that where the amount of fees is agreed upon and

                                              23
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 31 of 61 PageID: 49269




          As to the number of beneficiaries, the Settlement’s Administrator has

    estimated size of the Class to be 18,721 people based on documents and databases

    relating to the plaintiffs in the Underlying Lawsuits who had sued Engelhard

    within the class period. This includes those who claimed an asbestos injury in the

    Underlying Lawsuits and their spouses or children who asserted derivative claims

    in those lawsuits. Applying a reasonable estimate of asbestos disease prevalence to

    this class size yields rather substantial projected payments to the Class Members

    who suffered an asbestos disease in addition to the uniform $500 Part A base

    compensation payments. 7



    set forth in the agreement, that amount is fully includable as part of the class
    recovery when calculating a fee award under the percentage of recovery and
    lodestar cross-check methods. See In re General Motors Corp. Pick-Up Truck Fuel
    Tank Products Liab. Litig., 55 F.3d 768, 821 (3d Cir.), cert. denied, 516 U.S. 824
    (1995) ; Pro v. Hertz Equip. Rental Corp., 2013 U.S. Dist. LEXIS 86995 (D.N.J.
    June 30, 2013) (including amount of separately agreed upon attorneys fee as part
    of class recovery when calculating and determining fee award in connection with
    class action settlement); Lonardo v. Travelers Indemnity Co., 706 F. Supp. 2d 766,
    803 (N.D. Ohio 2010) (holding for purposes of calculating the percentage of the
    fee, agreed upon attorneys’ fee award of $4.6 million is part of the Total Class
    Benefit); In re Vitamins Antitrust Litig., No. 99-197, 2001 U.S. Dist. LEXIS
    25067, *56 (D.D.C. 2000) (holding attorneys’ fees that are borne by defendants
    and not plaintiffs are a valuable part of the settlement and fairly characterized as
    part of the common fund.”)
    7
      The Class Notice contains a hypothetical table of estimated “Part B” payments at
    §12 B.2 (Table 1). Part B of the POD is the allocation part under which the bulk of
    the Settlement Fund will be distributed among eligible class members based on
    severity of their respective asbestos disease. Table 1 presents a range of
    hypothetical Part B payment estimates based on (a) receipt and approval by the

                                             24
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 32 of 61 PageID: 49270




          All told, the aggregate size of the Fund created as well as the amount of the

    projected benefits to individual Class Members provide an excellent recovery for

    such a large class that compares favorably to those being paid under most of the

    524(g) asbestos bankruptcy trusts. See Welch & Forbes, Inc. v. Cendant Corp. (In

    re Cendant Corp. Prides Litig.), 243 F.3d 722, 737 (3d Cir. 2001) (recognizing that

    “$100 million seems to be the informal marker of a ‘very large’ settlement”)

    (quoting In re Orthopedic Bone Screw Prod. Liab. Litig., No. 97-381, 2000 U.S.

    Dist. LEXIS 15980, *30 (E.D. Pa. Oct. 23, 2000)). Accordingly, this Court should

    find that Class Counsel has met the first factor in favor of granting this Petition.

                 2. The presence or absence of substantial objections by members
                    of the class to the settlement terms.
          On September 3, 2020, the Court approved Plaintiff’s Motion for

    Preliminary Approval of the Settlement. As of the date of this Petition’s filing, a

    substantial publication of the notice of the Settlement to the Class has been

    implemented through mail and various mass media channels. 8 Several national


    Settlement Fund of 7,500, 8,000 and 8,500 Part B claims; and (b) an asbestos
    disease distribution rate equal to the historical asbestos disease rates experienced
    by the Johns Manville Asbestos Trust (which are stated in the table for each
    disease compensation level).
    8
      Upon preliminary approval, BrownGreer, implemented the Notice Plan approved
    by the Court per the Preliminary Approval Order. BrownGreer has mailed notice
    packages to 40,000 potential class members and relatives of deceased class
    members, as well as to 48 lawyers who had represented at least one class member
    in the Underlying Lawsuits. BrownGreer also issued a press release that was

                                              25
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 33 of 61 PageID: 49271




    media and legal profession news outlets have reported on the Settlement, none of

    which so far has been critical of the proposed settlement in any way. Class Counsel

    have directly communicated broadly with members of the asbestos bar, including

    counsel known to have represented plaintiffs in the Underlying Lawsuits about the

    Settlement. During these outreach communications, Class Counsel received no

    criticism or expression of concern about the Settlement’s terms or on the amount of

    attorneys’ fee they would be requesting and described in the Class Notice. So far,

    no Class Member has expressed any objection or complaint to the fee. Notably,

    BrownGreer has also given the mandatory CAFA notice to the Attorney General of

    the United States and appropriate state attorneys general. As of the date of the

    filing of this Fee Petition, not one of the CAFA notice recipients has objected to

    the Settlement.

          In view of the size of the settlement here, the settlement structure and the

    size of the anticipated distributions, combined with the fact the class membership

    is defined as such that it is not conducive to a professional objector finding a class

    member to use as a means to mount an objection, Class Counsel do not anticipate

    that there will be any objections, let alone substantial ones, to either the final




    picked up by 93 sources with a collective audience of 119 million people. It further
    initiated a paid Google Ad search campaign as well as paid internet and print
    media ad campaign.

                                               26
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 34 of 61 PageID: 49272




    approval of the Settlement or Class Counsel’s attorney fee requests. The

    Settlement Agreement provides eligible Class Members with substantial monetary

    compensation via a Plan of Distribution and claims system, which also given the

    passage of time since Underlying Lawsuits were dismissed or settled includes

    means of helping Class Members find the proofs that they will need to file claims.

    The Settlement Agreement moreover assures Class Members that relevant

    evidence uncovered in this Action and other asbestos cases against Engelhard and

    BASF will remain in the public domain.

          This factor supports Class Counsel’s fee request.

                 3. The skill and efficiency of the attorneys involved.
          The third Gunter factor—the skill and efficiency of the attorneys involved—

    is best judged by “the results obtained.” In re Safety Components Int’l Secs. Litig.,

    166 F. Supp. 2d 72, 96 (D.N.J. 2001) (quoting Cullen v. Whitman Med. Corp., 197

    F.R.D. 136, 148, 149 (E.D. Pa. 2000)). Other factors that courts consider include

    the difficulties faced in the litigation, the speed and efficiency of the recovery, the

    experience and expertise of counsel, and the performance and quality of opposing

    counsel. Meijer, Inc. v. 3M, No. 04-5871, 2006 U.S. Dist. LEXIS 56744, *69-70

    (E.D. Pa. Aug. 15, 2006).

          As to skill, Class Counsel possess decades of experience in handling both

    class actions and bilateral complex litigation cases. They regularly represent

                                               27
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 35 of 61 PageID: 49273




    catastrophically injured clients and the families of deceased victims, including

    many in asbestos disease claims. They have served in leadership roles in the

    prosecution of numerous leading-edge mass tort cases, such as the ovarian talc

    MDL (serving as the liaison counsel), the silicon breast implant litigation, the

    Vioxx litigation, the Fen-Phen diet drug litigation (serving as one of the national

    class counsel), numerous community level toxic chemical release cases as well as

    other MDL and New Jersey Multi-County product liability and Consumer Fraud

    Act cases. Members of CPR have been appointed by United States Bankruptcy

    Trustees overseeing federal bankruptcy proceedings to serve on official creditor or

    official tort claimant committees established in Chapter 11 proceedings, including

    those involving asbestos company bankruptcies. In addition to representing

    individuals, CPR’s lawyers currently and historically have represented

    governmental entities in major complex litigation matters involving suppression

    and misrepresentation claims as a major issue, such as New Jersey’s tobacco

    litigation and Pennsylvania’s MTBE gasoline pollution litigation. Indeed, Judge

    Phillips noted in his declaration that the putative Class has been “represented by

    highly experience, competent, and committed counsel.” CM/ECF # 621-5, ¶ 17.

          The results of this case truly speak for themselves. CPR’s Christopher M.

    Placitella uncovered the alleged fraudulent concealment in 2009. Since then, Class

    Counsel have marshalled evidence through prelitigation investigation and

                                             28
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 36 of 61 PageID: 49274




    discovery efforts to prepare for trial. Ultimately, through Class Counsel’s

    dedication, efforts and resolve, they obtained the $99.7 million settlement for the

    Class Members’ benefit. It is all the more extraordinary given that Class Counsel

    achieved this result in the face of the Defendants’ vigorous defense at each and

    every stage of the litigation.

          BASF called upon the services of one of the nation’s premier law firms,

    Kirkland & Ellis LLP, to defend it. Since taking on BASF’s defense Kirkland has

    applied the considerable legal talent of numerous experienced litigation and class

    action partners, associates and adjunct attorney specialists in BASF’s defense. The

    firm of Blank Rome LLP also participated in BASF’s defense, adding even more

    talent and resources to the considerable roster of attorneys defending it. Cahill was

    likewise very ably represented in its defense: first by the notable national law firm

    of Williams & Connolly LLP, and then later by the equally talented, experienced

    and able firm of Troutman Pepper Hamilton Sanders LLP.9

          Yet in the face of this staunch defense and seemingly unlimited resources,

    Class Counsel persevered and went forward to develop a case against Defendants

    sufficiently strong to survive multiple motions to dismiss and eventually reach the


    9
      Individual defendants in this case were represented by equally esteemed counsel
    including Marino, Tortorella & Boyle, P.C., and McElroy Deutsch Mulvaney &
    Carpenter LLP, whose legal team included former New Jersey Supreme Court
    Justice Walter F. Timpone.

                                              29
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 37 of 61 PageID: 49275




    significant settlement now before the Court. So, too, then, this factor weighs in

    favor of granting the requested fee award.

                 4. The complexity and duration of the litigation.
          The fourth Gunter factor asks this Court to consider the complexity and

    duration of the litigation. In considering this factor, courts fairly look to see

    whether the fee sought is justified by the work involved in obtaining the

    settlement. There can be no question about the time, effort and substance of work

    performed by Class Counsel to achieve this settlement. The substance of Class

    Counsel’s legal work appearing on the court docket (both in the trial Court and the

    Third Circuit), and the substantial legal analysis underlying the record amassed by

    them, establish the high level of Class Counsel’s performance that was necessary

    to file this complex lawsuit over nine years ago and then persist in its successful

    prosecution culminating in this settlement.

          The initial Complaint filed in this case reflects the breadth and scope of

    Class Counsel’s pre-suit investigation. The Complaint in both content and format

    was highly original given the unique facts of an alleged conspiracy to deny the

    presence of asbestos in Emtal talc and the resulting dismissal of thousands of

    Underlying Lawsuits over decades of time. Counsel set forth the claims in great

    particularity in a 157-page, 384 paragraph complaint that contained 43 exhibits.

    Following the filing of the Complaint, Defendants filed motions to dismiss in

                                               30
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 38 of 61 PageID: 49276




    response to which Plaintiffs filed the FAC (among other things adding Class

    Representative Chernick). Defendants again filed motions to dismiss, which the

    District Court granted. Undaunted, the Class Representatives appealed the

    dismissal, resulting in an unanimous published opinion in which the Third Circuit

    reversed the District Court in large part, holding that: (1) New Jersey’s litigation

    privilege does not bar Plaintiffs’ fraud and fraudulent concealment claims in view

    of what was alleged to have occurred; and (2) the FAC adequately alleged the

    elements of fraud and fraudulent concealment under New Jersey law. Williams v.

    BASF Catalysts LLC, 765 F.3d 306 (3d Cir. 2014).

          The Third Circuit’s opinion speaks to the array of procedural and substantive

    issues involved in this class action, which support Class Counsel’s fee award

    petition. For instance, the scope and applicability of the litigation privilege, just

    one of the questions on appeal, was a significant and heavily contested issue. As

    one commentator has observed, “[w]hether or not the litigation privilege insulates

    a lawyer from a claim of fraud is subject to some dispute[,]” with some courts,

    such as the Supreme Court of Texas finding that it does. Lester Brickman, Civil

    RICO: An Effective Deterrent to Fraudulent Asbestos Litigation?, 40 Cardozo L.

    Rev. 2301 (June 2019) (citing Cantey Hanger, LLP v. Byrd, 467 S.W.3d 477, 480

    (Tex. 2015)). Thus, when Class Counsel prosecuted the appeal, its outcome before

    the Third Circuit was far from certain.

                                               31
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 39 of 61 PageID: 49277




          Between the time Plaintiffs filed the Complaint and the Third Circuit entered

    its decision reviving their claims, Class Counsel pressed forward with their

    investigation outside of the litigation. Following remand from the Third Circuit,

    Class Counsel prepared the Second Amended Complaint (“SAC”) to conform to

    the Third Circuit’s ruling and refine the claims. Like its predecessors, the SAC was

    also a detailed pleading which exhaustively outlined the alleged fraud in over 155

    pages with 43 exhibits. Upon the filing of the SAC, Defendants yet again filed

    Rule 12(b)(6) motions to dismiss. After another round of briefing, the Court per

    then Chief Judge Linares denied Defendants’ motions to dismiss in substantial

    part. At this point, the Defendants answered the SAC denying the claims against

    them and asserting numerous affirmative defenses.

          With the close of pleadings in 2015, discovery then began in earnest.10 Aside

    from the sheer volume of the discovery, which involved a time period of

    continuing events dating back to the 1970s, the legal issues raised, including the

    scope of discovery, the application of privileges and/or waivers of privilege and



    10
      In this phase of the litigation, the parties exchanged over 300 pieces of meet-
    and-confer correspondence, produced and reviewed hundreds of thousands of
    pages of documents and ESI equivalents, and completed 28 depositions. To resolve
    the accelerating discovery disputes between the parties, this Court appointed a
    SDM to oversee those proceedings. All told, in the time between the SDM’s
    appointment and this Court’s stay of the litigation so that the parties could resume
    mediation, the SDM presided over and decided more than 50 discovery motions.

                                             32
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 40 of 61 PageID: 49278




    whether a science day was needed in a fraud case, were several, complex and

    novel. All of these novel issues were nuanced and rich with arguments on both

    sides regarding policy and fundamental fairness to each side.

          An illustrative example of this was the parties’ dispute over the applicability

    of the crime-fraud exception, which if the Court agreed with Class Counsel’s

    arguments, would have allowed Plaintiffs to discover evidence from Engelhard’s

    attorneys that Defendants claimed as protected by the attorney-client privilege. The

    inquiry over the crime-fraud exception not only entailed a complex legal question,

    but also a significant evidentiary question that required presentation of evidence

    spanning nearly three decades. Further complicating the issue was Defendants’

    second request in the case for a “Science Day”, which the SDM granted over the

    Class Representatives’ objections. The Class Representatives then sought an

    emergency stay from both the SDM and the Court and perfected an appeal of it,

    which was still pending when the case was stayed and the parties were ordered to

    return to settlement discussions under the Court’s auspices.

          Another complex issue for Class Counsel was the development of a fair,

    reasonable and efficient class-wide damage or recovery model. The problems

    included addressing the elements of damages and/or restitutionary relief available

    under New Jersey law and how, given the passage of time and the Class Members’

    potential loss of proof from their Underlying Lawsuits, damages could be fairly

                                             33
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 41 of 61 PageID: 49279




    and formulaically allocated among them where the underlying cases sought

    damages for injuries of varying severity. Recognizing the critical elements for

    class certification, trial and settlement resolution of the case, Class Counsel

    engaged experts to assist them in determining a means of fairly assessing and

    devising an equitable means of allocating damages for the Class.

          Seemingly simple issues such as how many people had over the years sued

    Engelhard alleging an Emtal talc asbestos injury defied an easy answer. While

    there were productions of legacy records and litigation documents during

    discovery, no single, definitive list of claims and claimants existed. To overcome

    this, and as explained in the Declaration of Mark Zabel, Director of Analytics at

    Verus, Class Counsel engaged Versus to estimate the class size, identify potential

    members of the Class, and assist Class Counsel in devising a plan of distribution

    that would be fair, equitable and efficient. To do so, he and his team of analysts at

    Verus developed a liability claim forecasting model, which required data

    acquisition from various sources (including the discovery from the Williams

    Action and examination and analysis of numerous asbestos 524(g) trust

    distribution procedures), data entry and organization, and finally a statistical

    analysis of the claims and injury distribution. CM/ECF # 621-8. The work also

    developed an asbestos injury severity point system based on comparable 524(g)

    asbestos trust’s compensation matrixes. The resulting Plan of Distribution, which

                                              34
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 42 of 61 PageID: 49280




    is based upon and incorporates all this work, reflects the ingenuity, innovation and

    success of Class Counsel and Verus in dealing with the complex and novel

    damages and allocations issues of this case brought about by the fact that the

    alleged wrongs and harms involved in the Underlying Lawsuits had occurred

    decades ago.

          Finally, the complexity of issues involved in this class settlement, and the

    significance of each issue to the parties led to nearly 14 months of negotiation

    between the signing of a term sheet and the execution of the Settlement

    Agreement. While at times contentious, the parties were aligned in their effort to

    assure that each term of the Settlement Agreement properly protected the rights of

    the parties and the Class and fully satisfied the Federal Rules of Civil Procedure

    and Third Circuit precedent.

          5. The risk of nonpayment.
          The risk of nonpayment should be “assessed ex ante from the outset of the

   case, not in hindsight.” In re Cendant Corp., 264 F.3d 201, 281 (3d Cir. 2001). The

   Williams Action stands out from many other class actions given its devotion to

   proving allegations of fraud and concealment going back decades in Underlying

   Lawsuits and the many challenging legal issues, which Defendants and their able

   counsel raised in defense during the litigation. Class Counsel undertook this unique

   action on a contingent fee basis and thereby assumed substantial risk that their

                                             35
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 43 of 61 PageID: 49281




   efforts would be unsuccessful. In re Diet Drugs, 553 F. Supp. 2d at 479. That risk

   supports the requested fee award. Hegab v. Family Dollar Stores, Inc., No. 11-

   1206, 2015 U.S. Dist. LEXIS 28570, *32 (D.N.J. Mar. 9, 2015) (“Courts recognize

   the risk of non-payment as a major factor in considering an award of attorney

   fees.”).

          From the outset of and continuing throughout this case, Class Counsel have

   faced significant risks, many of which could have resulted in Plaintiffs and the

   putative Class Members receiving no compensation whatsoever. From an

   evidentiary standpoint, nearly three decades had elapsed since the fraudulent

   scheme alleged in the SAC began during which time many of the plaintiffs in the

   Underlying Lawsuits died and considerable evidence was either lost or was not

   developed in the Underlying Lawsuits because those cases were deemed lost

   causes. That presented no small challenge. As Judge Phillips observes, without the

   ability to uncover evidence of the alleged fraud, Plaintiffs could not have pursued

   their claims here. CM/ECF # 621-5, ¶ 23. Class Counsel overcame these obstacles

   and uncovered evidence many thought either did not exist or was no longer

   available.

          Substantively, Class Counsel also had to contend with Defendants’ threshold

   legal defenses in which they claimed Plaintiffs could not assert a cognizable legal

   claim for the conduct at issue. The risk of non-payment looked no greater than

                                             36
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 44 of 61 PageID: 49282




   when the District Court granted the Defendants’ motion to dismiss the FAC.

   Significant hurdles to recovery continued to arise as discovery unfolded following

   the Third Circuit’s revival and remand of the matter. Defendants vigorously denied

   the allegations in the SAC. In addition to denying that they committed the alleged

   fraud or that Emtal Talc contained injurious amounts of asbestos, Defendants

   contended that the Underlying Lawsuits were settled or dismissed for a variety of

   legitimate reasons. For example, Defendants contended that many plaintiffs could

   not prove they were exposed to Emtal Talc (so called product identification); that

   some plaintiffs could not prove they suffered a compensable asbestos-related injury;

   and that some of the plaintiffs’ claims were time-barred and so on. Defendants have

   also argued that Plaintiffs in this action who settled with Engelhard for minor

   amounts did not suffer monetary damages given evidence that many plaintiffs

   accepted similar settlement values from other talc defendants for whom plaintiffs

   had evidence of asbestos contamination and exposure which Engelhard was

   denying. Importantly, Defendants have denied that the documents at the heart of

   this claim prove that Emtal Talc contained asbestos in sufficient amount to cause

   harm to humans or, in some cases, that those testing results were scientifically

   reliable in the first instance. This settlement puts to rest these considerable issues

   that could have resulted in the failure of Class Counsel’s efforts. So, as with

   preceding Gunter factors, this factor supports Class Counsel’s fee request.


                                               37
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 45 of 61 PageID: 49283




          6. The Amount of time that Plaintiffs’ Counsel devoted to the case.
          As of the date of this filing, the lawyers and professional staff of Cohen,

    Placitella & Roth have recorded 21,799.9 hours over the decade of this case,

    though frankly, Class Counsel believe this time is understated. Not surprisingly,

    Class Counsel spent many days, late nights, weekends and holidays devoted to this

    case, some of which was not recorded as they concentrated exclusively on the

    substance of the work and meeting deadlines than just logging time. The recorded

    time, however, is substantial. It includes the time members of CPR spent on the

    investigation and research of the facts and the development of the legal theories

    pled in the Class Action Complaint, FAC and SAC; the time spent on legal

    research and drafting that went into responding to several rounds of motions to

    dismiss, briefing to the Third Circuit, and the myriad of substantive discovery

    motions, the Class Certification Motion (which the SDM ordered be filed) and

    Plaintiffs’ crime-fraud motion; and the time spent litigating disputes and

    completing the extensive discovery itself. Class Counsel’s recorded time also

    includes the significant amount of time committed to the multiple rounds of

    mediation (many spanning multiple days), negotiating the Term Sheet, the

    Settlement Agreement itself, the collateral agreements supporting the Settlement

    plan, and developing a Plan of Distribution and Notice Plan that was fair,




                                             38
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 46 of 61 PageID: 49284




    reasonable and capable of gaining both class member support and passing this

    Court’s scrutiny.

          We also note that the amount of Class Counsel’s time devoted to this matter

    will continue to accrue as they perform their required duties and tasks under the

    Settlement Agreement and the Plan of Distribution.

          This factor amply supports Class Counsel’s requested fee award.

          7. Fee awards in similar cases.
          The seventh factor requires the Court to compare the requested fee award to

    other common fund cases. Cendant, 243 F.3d at 737. The parties negotiated Class

    Counsel’s fee to be paid by the Defendants in addition to the Settlement Fund and

    Cost Fund only after agreeing to the amount of the fund that would compensate the

    Class. And so, the fee, and the total amount of money to be paid by the Defendants

    is deemed for purposes of court review to be a constructive common fund and

    included in calculating the percentage-of-recovery. Dewey v. Volkswagen

    Aktiengesellschaft, 558 Fed. Appx. 191; In re General Motors Corp. Pick-Up

    Truck Fuel Tank Products Liab. Litig., 55 F.3d at 821; Pro v. Hertz Equip. Rental

    Corp., 2013 U.S. Dist. LEXIS 86995. Here, Class Counsel’s fee amounts to 22.6%

    of the $99.7 million in benefits that Class Counsel secured for the Class. This

    percentage fits well within the parameters for class action fee awards approved by

    the Third Circuit, especially when viewed in the context of the effort undertaken in

                                             39
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 47 of 61 PageID: 49285




    this unique and complex case and the compensation and other benefits the

    settlement provides to the Class.

          The Third Circuit has observed that fee awards of 25-33% are appropriate.

    See In re Rite Aid Corp. Sec. Litig., 396 F.3d 294, 303 (3d Cir. 2005) (noting that

    the district court did not abuse its discretion in relying on studies, which found fee

    awards between 25-33%). Cases within the Third Circuit confirm this. See, e.g.,

    Rossini v. PNC Fin. Servs. Grp., Inc., No. 18-370, 2020 U.S. Dist. LEXIS 113242,

    *65 (W.D. Pa. June 26, 2020) (approving fee request of 25%); SEB Inv. Mgmt. AB

    v. Endo Int’l, PLC, No. 17-3711, 2019 U.S. Dist. LEXIS 215507, *10 (E.D. Pa.

    Dec. 13, 2019) (noting that “fee awards commonly awarded in similar cases . . .

    range from 19% to 45%”); Lincoln Adventures LLC v. Certain Underwriters at

    Lloyd’s, No. 08-0235, 2019 U.S. Dist. LEXIS 17197, *24-25 (D.N.J. Oct. 3, 2019)

    (approving fee award of one-third of $21,950,000 cash component of the

    settlement fund); In re Flonase Antitrust Litig., 951 F. Supp. 2d 739, 751 (E.D. Pa.

    2013) (awarding a one-third fee on a $150 million settlement); In re Processed

    Eggs Prods. Antitrust Litig., MDL No. 2002, 2012 U.S. Dist. LEXIS 160764 (E.D.

    Pa. Nov. 9, 2012) (approving fee of 30% of a $25 million fund); Bradburn Parent

    Teacher Store, Inc. v. 3M, 513 F. Supp. 2d 322, 342 (E.D. Pa. 2007) (awarding

    attorney’s fees of 35% of a $81 million common fund); In re Rite Aid. Corp. Secs.

    Litig., 362 F. Supp. 2d 587 (E.D. Pa. 2005) (approving fee award of

                                              40
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 48 of 61 PageID: 49286




    $31,660,328.75 or 25% on a fund of $126,641,315). At 22.6%, the fee request here

    falls well below the fees awarded in similar cases.

          When viewed in terms of the risks undertaken in bringing this Action and

    the quality and quantity of work performed by Class Counsel in meeting a most

    vigorous defense over nine years, the request for a fee that is 22.6% of the financial

    benefit achieved on a common fund basis, is entirely reasonable and, respectfully,

    should be approved.

          8. The value of benefits attributable to the efforts of Class Counsel
             relative to the efforts of other groups.
          The eighth factor of the Gunter/Prudential analysis assesses the degree to

    which the efforts of Class Counsel have been aided or augmented by the actions of

    others such as government prosecutors, similar private cases, and agency litigation

    to the instant private litigation.” In re Diet Drugs, 582 F.3d at 544. Class Counsel

    clears this bar with ease because they had neither the benefit of a government

    investigation nor another similar lawsuit for fraudulent concealment. Class

    Counsel had no roadmap for nor assistance in this litigation. The results achieved

    are based entirely on the years of dedication and skills of Class Counsel in

    uncovering the facts and devising the legal framework to litigate this case and

    achieve this settlement.




                                             41
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 49 of 61 PageID: 49287




          9. The percentage fee that would have been negotiated had the case
             been subject to a private contingent fee arrangement.
          A private contingent fee agreement at the time Class Counsel was retained

    would have far exceeded the percentage of fee award requested here. In re AT&T

    Corp. Sec. Litig., 455 F.3d 160 (3d Cir. 2006). Courts, including this one, within

    the Third Circuit had found that a 33% private contingency fee would have been

    reasonable. Schuler v. Meds. Co., No. 14-1149, 2016 U.S. Dist. LEXIS 82344,

    *28-29 (D.N.J. June 24, 2016); In re NFL Players’ Concussion Injury Litig., MDL

    No. 2323, 2018 U.S. Dist. LEXIS 57798, *18 (E.D. Pa. Apr. 5, 2018). With Class

    Counsel only seeking a fee award of 22.6%, the ninth Gunter factor weighs in

    favor of approval.

                 10.     The Settlement Agreement contains many innovative
                         features.
          One of the prudential factors a court may take into consideration here is

    whether the Settlement Agreement contains innovative terms. This factor favors

    approval of Class Counsel’s Fee Petition. NFL, 2018 U.S. Dist. LEXIS 57798,

    *18-19 (recognizing that “[p]erhaps the strongest favor weighing in favor of the

    acceptance of [the NFL] Class Counsel’s fee request is the final factor that takes

    into account the innovative terms of this Settlement Agreement.”).

          As mentioned above, one of the troublesome circumstances confronting

    Class Counsel, through no fault of Class Members, in both litigating and settling


                                             42
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 50 of 61 PageID: 49288




    this case were the difficult interrelated facts that: (1) the Underlying Lawsuits are

    decades old; (2) many, if not most, of them had been fully concluded and the

    claimant’s law firm’s files closed; (3) due to the passage of time medical, legal and

    employment records are unavailable for a host of reasons; and (4) frequently many

    of the original plaintiffs (and percipient witnesses) in the suits are now deceased or

    otherwise hard to locate. In addition, the Underlying Lawsuits were asbestos

    personal injury suits with various levels of disease and resulting harm that ranged

    from non-malignant asbestosis to fatal mesothelioma. Still, due to Class Counsel’s

    and their consultants’ collective persistence, ingenuity and work effort, they were

    able to craft a fair and reasonable Plan of Distribution that ably addresses and

    overcomes or mitigates these problems through its innovative allocation

    methodology, the acceptance of prior bankruptcy trust injury adjudications,

    providing a searchable litigation document archive, and applying several

    presumptions derived from the Underlying Lawsuits records to assist the claimants,

    who often are heirs of some degree to the original plaintiffs.

          The Plan’s Summary, §2, describes its innovative structure:

          The Plan establishes three compensation programs to which Settlement
          Class Members meeting defined eligibility criteria may apply for
          compensation award payments (each program being referred to as a
          “Part”). The Settlement Fund’s Part A program provides Base
          Compensation Payments to Settlement Class Members who can
          establish that the claimant or claimant’s decedent filed an Underlying
          Lawsuit against Engelhard/BASF during the Class Period which

                                              43
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 51 of 61 PageID: 49289




          asserted in good faith an asbestos injury caused by alleged exposure to
          Emtal Talc (“Base Payments”).11 The Plan’s Part B program provides
          compensation payments to Settlement Class Members who satisfy Part
          A and also present sufficient evidence of an asbestos bodily injury
          sustained by them (or if applicable, their decedent). 12 The Plan’s Part C
          program establishes an Extraordinary Injury Fund or “EIF” from which
          the Settlement Trustee may, in exceptional cases, make a discretionary
          supplemental compensation payment to mesothelioma injury
          Claimants subject to eligibility guidelines and limitations as set forth in
          this Plan.


          Through the POD’s three sub-fund structure and claims administration

    procedures and the ability to establish a qualifying Part B injury through a prior

    Qualified Asbestos Trust certification (which the Administrator will assist the


    11
      A Part A payment will be up to $500 depending on the number of eligible claims
    received. Each Injured Person in the underlying suit (the Primary Claimant under
    the Plan) is eligible for one payment and if there was one or more derivative
    claimants involved in the Underlying Lawsuit (e.g., a spouse or a deceased
    plaintiffs wrongful death beneficiaries), then a second Part A payment of equal
    amount.
    12
      Class Members who meet the requirements for a Plan B Supplemental
    Compensation award will receive a proportionate share of the entire $59.75
    Million Part B sub-fund based upon a system of points awarded for the asbestos
    disease sustained and diagnosed. The amount of the Part B points and
    compensation payments vary based upon the type and severity level of asbestos
    disease injury sustained and medically diagnosed. Table 1 in the POD, reproduced
    in Appendix 1 to the memorandum, describes the point system. Another innovative
    procedure is how the asbestos injury can be proved. The medical injury element
    can be established either by submitting medical records and reports or through a
    certification of adjudicated asbestos injury from one of eight Qualified Asbestos
    Trusts (“QAT”). If the claimant elects to proceed by QAT certification, the Claim
    Administrator on behalf of the claimant will obtain and accept the certification
    from the QAT as part of the claims administration.


                                              44
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 52 of 61 PageID: 49290




    claimant in securing if it exists), practically all eligible Settlement Class Member

    making a timely Claim Submission will receive some degree of meaningful

    compensation from the Settlement Fund. C.f., NFL, 2018 U.S. Dist. LEXIS 57798,

    *18-19 (finding the Settlement innovative as it “provides a complex matrix for

    determining Monetary Award amounts”). For these reasons, this factor also favors

    approval of Class Counsel’s Fee Request.

          B.     A lodestar cross-check confirms that this Fee Request is
                 reasonable.
          A lodestar cross-check is not required in the Third Circuit, Cendant, 404

    F.3d at 183 n.4, particularly where, a Court recognizes the fee request appears

    reasonable. Smith, 2005 U.S. Dist. LEXIS 25116, *12. This Court nonetheless can

    use the lodestar method to cross-check the percentage fee award for

    reasonableness. Rite Aid, 396 F.3d at 305 (citing In re Prudential, 148 F.3d at

    333). Again though, the lodestar cross-check is not mandatory and “does not trump

    the primary reliance on the percentage of common fund method.” Id. at 307.

          “The lodestar award is calculated by multiplying the number of hours

    reasonably worked on a client’s case by a reasonable hourly billing rate . . . .” Id. at

    305. The cross-check “is performed by dividing the proposed fee award by the

    lodestar calculation, resulting in a lodestar multiplier.” Sullivan v. DB Investments,

    Inc., 667 F.3d 273, 330 n.61 (3d Cir. 2011) (quoting AT&T Corp., 455 F.3d at


                                              45
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 53 of 61 PageID: 49291




    164). The purpose of the multiplier is “to account for the contingent nature or risk

    involved in a particular case.” Id. It is supposed to account for the “particular

    circumstances” of a case, “such as the quality of representation, the benefit

    obtained for the class, [and] the complexity and novelty of the issues presented.”

    Id. Furthermore, because the lodestar cross-check is “not a full-blown lodestar

    inquiry,” the evaluation can be based on summaries and less precise formulations.”

    Rite Aid, 396 F.3d at 307 n.16.

          Here, as of the filing of this Petition, the lawyers and professional staff of

    Cohen, Placitella & Roth have devoted 21,799.9 hours to this matter, with Class

    Counsel having recorded the following number of hours: 13




    13
          The hours reported here do not include those for Jeffrey M. Pollock, Esq. of
    Fox Rothschild, LLP who was involved in the prosecution of the case, including
    the appeal before the Third Circuit.

                                              46
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 54 of 61 PageID: 49292




     Christopher M. Placitella                 4,321.2 hours

     Stewart L. Cohen                          1,012.9 hours

     Harry M. Roth                             1,695.7 hours

     Robert L. Pratter                         1,536.6 hours

     Michael Coren                             4,530.0 hours

     Jared M. Placitella                       3,644.1 hours

     Eric S. Pasternack                        2,277.7 hours

     Other CPR attorneys and professional      2,781.7 hours
     staff 14

          For purposes of the lodestar check, “[a] reasonable hourly rate is the market

    rate prevailing in the relevant legal community.” Doe v. Terhune, 121 F. Supp. 2d

    773, 781 (D.N.J. 2000). To determine a reasonable hourly rate, the Court must

    “assess the experience and skill of the prevailing party’s attorneys and compare

    their rates to the rates prevailing in the community for similar services by lawyers




    14
       This includes other members, associates, law clerks, and staff from Cohen,
    Placitella & Roth, who over the years have worked on the matter. A specific
    itemization of hours worked by these lawyers and staff members is documented in
    Addendum A of the Declaration of Christopher M. Placitella.


                                             47
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 55 of 61 PageID: 49293




    of reasonably comparable skill, experience, and reputation.” Rode v. Dellarciprete,

    892 F.2d 1177, 1183 (3d Cir. 1990).

          The hourly rates here range from $925 an hour for the most senior partners

    to $190 an hour for legal assistants:

     Attorneys with at least 25 years of       $925/hour
     experience.
     Attorneys with 15-24 years of             $850/hour
     experience.
     Attorneys with 5-14 years of              $700/hour
     experience.
     Attorneys with 3-4 years of experience. $475/hour
     Attorneys with 1-2 years of experience. $375/hour
     Paralegals and Law Clerks.                $309/hour
     Legal Assistants                          $190/hour


          These rates are reasonable, and in line with the prevailing rates in the Third

    Circuit. See NFL, 2018 U.S. Dist. LEXIS 57798, *21 (finding that because the

    billing rates submitted by partners in the case ranged from $500 to $1,350 per

    hour, a blended rate of $623.05 per hour should be used); In re ViroPharma Inc.

    Sec. Litig., No. 12-2714, 2016 U.S. Dist. LEXIS 8626, *53-54 (E.D. Pa. Jan. 25,

    2016) (hourly billing rates from four years ago for partners ranged from $610 to

    $925 with the range for other attorneys going from $350 to $750 an hour); In re

    Schering-Plough Corp., No. 08-397, 2013 U.S. Dist. LEXIS 147981 (D.N.J. Aug.

    28, 2013) (finding from rates 7 years ago that a lodestar cross-check was
                                             48
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 56 of 61 PageID: 49294




    reasonable with senior partners having charged hourly rates of $975 and the

    partners responsible for the day-to-day litigation charging between $775 to $875 an

    hour); In re Avandia Mktg., Sales Practices & Prods. Liab. Litig., MDL No. 1871,

    2012 U.S. Dist. LEXIS 180561, *24-25 (E.D. Pa. Oct. 19, 2012) (“According to a

    2011 sampling of nationwide billing rates submitted by the Fee Committee, of

    which this Court takes judicial notice, partners at GSK’s Philadelphia-based firm

    (Pepper Hamilton) bill up to $825 per hour, and partners at other Philadelphia law

    firms have similar top hourly rates ($900 at Cozen O’Connor, $875 at Duane

    Morris, $750 at Saul Ewing, and $725 at Fox Rothschild”).

          In then multiplying the hourly rates of Class Counsel by their hours worked,

    the lodestar is $17,665,091.50:

     Christopher M. Placitella                $3,997,110.00

     Stewart L. Cohen                         $936,932.50

     Harry M. Roth                            $1,568,522.50

     Robert L. Pratter                        $1,421,355.00

     Michael Coren                            $4,190,250.00

     Jared M. Placitella                      $2,550,870.00

     Eric S. Pasternack                       $1,594,390.00


                                            49
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 57 of 61 PageID: 49295




          Applying this lodestar to the current hours yields a multiplier of 1.27 for

    Cohen, Placitella & Roth. With the Third Circuit having recognized that

    multipliers “ranging from one to four are frequently awarded in common fund

    cases when the lodestar method is applied,” the resulting lodestar multiplier here of

    1.27 is well within the norm in the Third Circuit; and indeed, at the low end. And

    as the proceedings continue forward to the Final Approval stage and distribution

    approval stage, the lodestar will increase and the resulting multiplier decline.

          All in all, applying a lodestar cross-check demonstrates the request fee is fair

    and reasonable and should be approved in the amount requested.

          C.     Class Counsel’s expenses are adequately documented and were
                 reasonably and appropriately incurred.
          A “private plaintiff, or plaintiff’s attorney, whose efforts create, discover,

    increase, or preserve a fund to which others also have a claim, is entitled to recover

    from the fund the costs of his litigation[.]” In re Diet Drugs, 582 F.3d at 540. As

    this Court has observed, class counsel are “entitled to reimbursement of expenses

    that were adequately documented and reasonably and appropriately incurred in the

    prosecution of the class action.” In re Safety Components, Inc. Secs. Litig., 166

    F.3d 2d 72, 108 (D.N.J. 2001).

          Class Counsel will at the Fairness Hearing request reimbursement of their

    costs in an amount of $1,200,000 based on what they expended to date and forecast


                                              50
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 58 of 61 PageID: 49296




    they will incur in the future in attending to the Settlement as Class Counsel. This

    amount will not come out of the $72.5 million settlement fund. Rather, as Judge

    Phillips noted in his declaration, only after the parties came to an agreement “on

    the other material terms of the settlement, including the creation of a $72,500,000

    Settlement Trust Fund[,]” did the parties first negotiate over the “amount of

    attorneys’ fees and expenses to be reimbursed” by BASF and Cahill. CM/ECF #

    621-5, ¶ 36. And, as Judge Phillips emphasized, “Defendants agreed to not object

    to an award of attorneys’ fees and reasonable costs up to $22,500,000 and

    $1,200,000, respectively, that is in addition to the $72,500,000 Settlement Trust

    Fund.” Id.

           Class Counsel’s expenses are amply documented, Addendum B to the

    Declaration of Christopher M. Placitella, and were moreover necessary given the

    vigorous defense mounted by BASF and Cahill, and their extensive resources.

          D.     Incentive awards for the Class Representatives.
          Class Counsel request that incentive awards of $50,000 for each of the six

    Class Representatives—$5,000 for each of the years they served as Class

    Representative—be awarded. Such “awards are not uncommon in class action

    litigation and particularly where . . . a common fund has been created for the

    benefit of the class.” Sullivan, 667 F.3d at 333 n.65. As the Third Circuit has

    explained, incentive awards are meant “to compensate named plaintiffs for the

                                             51
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 59 of 61 PageID: 49297




    services they provided and the risks they incurred during the course of the class

    action litigation[.]” Id.

           Courts in the Third Circuit have routinely approved incentive awards for

    class representatives. See NFL, 2018 U.S. Dist. LEXIS 57798, *25 (approving

    incentive awards of $100,000 for each of the class representatives); Schwartz v.

    Avis Rent a Car Sys., LLC, No. 11-4052, 2016 U.S. Dist. LEXIS 80387, *43

    (D.N.J. June 21, 2016) (approving incentive awards “given the number of years in

    which [the class representatives] have been involved in this litigation”); Cullen v.

    Whitman Med. Corp., 197 F.R.D. 136, 145 (E.D. Pa. 2000) (“[c]ourts routinely

    approve incentive awards to compensate named plaintiffs for the services they

    provided and the risks they incurred during the course of the class action

    litigation.”).

           The Class Representatives here are deserving of incentive awards. Five of

    the six Class Representatives initiated this litigation with the filing of the Class

    Action Complaint on March 28, 2011—over nine years ago. The sixth Class

    Representative, Mrs. Roseanne Chernick, joined in the matter with the filing of the

    First Amended Complaint on August 3, 2011. Since that time, the Class

    Representatives have been actively involved in all phases of this litigation.

    CM/ECF # 621-13, -17, -18, -19, -20, -33, Class Representative Declarations. They

    did what courts expect of a class representative. They diligently oversaw the

                                               52
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 60 of 61 PageID: 49298




    litigation. They reviewed and searched for and provided information to Class

    Counsel for discovery. They prepared for and attended depositions. They

    responded to multiple sets of interrogatories, requests for documents, and requests

    for admissions. They also regularly conferred with Class Counsel on the status of

    the litigation and strategy through in person meetings, correspondence, and phone

    calls. And they were involved in key rounds of settlement negotiations leading up

    to the settlement.

          Class Representatives have contributed valuable services to the Class and

    should be compensated accordingly. The amount requested here for the Class

    Representatives is particularly warranted given the amount of relief obtained

    ($99.7 million), their active and necessary role in the litigation, and the number of

    Class Members who stand to benefit from the work of the Class Representatives.




                                              53
Case 2:11-cv-01754-BRM-ESK Document 628-1 Filed 10/20/20 Page 61 of 61 PageID: 49299




                                      IV.     Conclusion

          For the foregoing reasons, the Court should grant the Petition and (1) award

    Class Counsel the full $22.5 million in attorneys’ fees and $1,038,300.27 in

    reimbursable expenses that Defendants have agreed to pay over and separate from

    the $72.5 million Settlement Fund; and (2) award the Class Representatives

    incentive awards of $50,000 each for their contribution to achieving this long

    overdue and substantial recovery for the members of the Class.




                                            COHEN, PLACITELLA & ROTH, P.C.

                                             /s/ Christopher M. Placitella
                                             Christopher M. Placitella, Esq.
                                             (NJ Atty #: 027781981)
                                             Michael Coren, Esq.
                                             (NJ Atty #: 024871979)
                                             Jared M. Placitella, Esq.
                                            (NJ Atty #: 068272013)
                                            Eric S. Pasternack, Esq.
                                            (NJ Atty #: 015132011)
                                            127 Maple Avenue
                                            Red Bank, NJ 07701
                                            (732) 747-9003

                              Attorneys for Plaintiffs and the Putative Class

    Dated: October 20, 2020




                                              54
